Title: From Alexander Hamilton to Francisco de Miranda, [23 November 1784]
From: Hamilton, Alexander
To: Miranda, Francisco de


[New York, November 23, 1784]

I
Note of Mr. hamilton


General Washington.
General Du Portail..!


Major general Green.—!
General Wayne.


General Knox.—!
General Williams.


General St. Clair.
Colonel Dearborn.!


General M Dougall.
Colonel Brook!


Marquis Lafayette.
Colonel Putnam.!


Major général Baron de Steuben.!
Colonel hull.




II
General Washington
Major General Greene!
General Knox!
General St Clair
General M Dougall
Marquis La Fayette
Major General Baron De Steuben!
General Du Portail!
General Wayne
General Williams


III

Col Lee!
Col Washington
Col Pinckney

Lt Col Laurens!
Lt Colonel Burr
Lt Colonel Harrison Secretary to the Commander in Chief!
Lt Col Gouvion!
Lt Col Fleury!


IV

Colonel Dearborn
Colonel Brook
Colonel Putnam
Lt Colonel Hull—
Colonel Olney!
Major Dexter
Col Huntington
Lt Col Fish!
Colonel Ogden
Colonel Barber!
Col Walter Stewart
Col Richard Butler
Lt Col Harmar!
Major Edwards

